Citation Nr: 1602172	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-35 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a ruptured quadriceps of the left knee.  

2.  Entitlement to an initial rating in excess of 0 percent for hemorrhoids, to include polyps.

3.  Entitlement to an initial rating in excess of 0 percent for left knee scar.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1984 to September 1989, from May 1991 to December 1991, and from October 2001 to January 2006.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the course of the appeal, jurisdiction was transferred to the RO in Baltimore, Maryland, due to the Veteran's change in residency.    

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office Board hearing in Washington, DC.  A transcript of the hearing is of record. 

At the Board hearing, the representative argued that the initial rating issue involving the left quadriceps muscle disability was actually one for a bilateral quadriceps muscle disability; however, the Veteran is only service connected for a left quadriceps muscle disability (i.e., not a right or bilateral quadriceps muscle disability), and the issue of an initial rating in excess of 20 percent for the left quadriceps muscle disability was procedurally prepared and certified for appellate review.  In the November 2007 rating decision, the RO denied service connection for a right knee disorder, and the Veteran did not appeal the decision within the one-year appeal period; therefore, the portion of the November 2007 rating decision denying service connection for the right knee disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  In consideration thereof, the Board finds that the issue of a higher initial rating for the left quadriceps muscle disability is properly before the Board, and the Board has no jurisdiction over an issue involving the right quadriceps muscle at this time.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU has been raised and is part of the current appeal.  See November 2007 VA examination report (noting that the Veteran was unemployed); July 2009 VA Form 9 (reporting that the service-connected left knee disability made employment as an aircraft mechanic "impossible"); see also October 2015 Board hearing transcript, pages 8, 27-28 (alleging unemployability due to service-connected disabilities).  
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 24, 2007 to September 20, 2011, and from December 1, 2012, forward, the left quadriceps muscle disability has been analogous to injury to Muscle Group XIV and manifested by mild degenerative changes in the left patellofemoral joint, left knee flexion limited to no more than 115 degrees without pain, full left knee extension without pain and with difficulty at times, left knee pain and weakness, noted atrophy of the distal quadriceps region with decreased muscle attenuation of the vastus medialis muscle of the left quadriceps, patellofemoral crepitus, decreased quadriceps strength, antalgic gait with use of cane or brace, a residual scar along the anterior midline of the knee with some mild adherence, surgical wires along the anterior aspect of the left patella from the quadriceps repair, and difficulty with work requirements.  

2.  From January 24, 2007 to April 14, 2014, and from May 31, 2014, forward, the hemorrhoids have been manifested by recurrence of mild to large, non-thrombosed internal and external hemorrhoids with periodic bleeding after bowel movements and pain in the rectal area and treated with the April 2014 hemorrhoidectomy.

3.  For the entire rating period from January 24, 2007, the left knee scar disability measured 24 centimeters by 1 centimeter, was manifested by pain, and caused no limitation of motion.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for residuals of ruptured quadriceps, left knee, are met from January 24, 2007 to September 20, 2011, and from December 1, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code (DC) 
5314 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, and no higher, for hemorrhoids are met for the entire rating period from January 24, 2007 to April 14, 2014, and from May 31, 2014, forward.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, DC 7336 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, and no higher, for the left knee scar disability are met for the entire rating period from January 24, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7804 (prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
 
In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for the left quadriceps muscle disability, hemorrhoids, and the left knee scar.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claims for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in October 2007, November 2007, July 2008, May 2012, and March 2013.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran, the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination.  The March 2013 VA examiner also reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  There is neither indication nor allegation that any disability has worsened since the most recent VA examinations.  For these reasons, the Board finds that the collective medical examination reports are adequate for rating purposes, and there is no need for further examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d).  "Slight" muscle disability contemplates a simple wound of muscle without debridement or infection; service department record of superficial wound with brief treatment and return to duty, healing with good functional results, no cardinal signs or symptoms of muscle disability; and minimal scarring without evidence of fascial defect, atrophy, or impaired tonus, or impairment of function or metallic fragments retained in muscle tissue. 

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; service department record or other evidence of in-service treatment for the wound with record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id. 

If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  In this case, the Veteran filed the initial rating claim for the scar disability before October 23, 2008; therefore, the revised criteria do not apply.  Although the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review, no such request has been made in this case.  See 77 Fed. Reg. 2909-10 (Jan. 20, 2012).

Initial Rating Analysis for the Left Quadriceps Muscle Disability

For the entire initial rating period (i.e., from January 24, 2007 to September 20, 2011, and from December 1, 2012, forward), the left quadriceps muscle disability has been rated at 20 percent pursuant to 38 C.F.R. § 4.73, DC 5318 (Muscle Group XVIII).  At the Board hearing, the representative specifically argued that the left quadriceps muscle disability was more appropriately rated under DC 5314.  Because the muscle disability involves decreased muscle attenuation of the vastus medialis muscle of the left quadriceps, and left knee impairment, the Board finds that the disability is more appropriately rated under DC 5314 (Muscle Group XIV).  DC 5314 governs extension of the knee and simultaneous flexion of the hip and flexion of the knee and pertains to muscles arising from the anterior thigh group, including the vastus internus (i.e., the vastus medialis).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).    

Under DC 5314, a noncompensable rating is assigned when the muscle impairment is slight, a 10 percent rating is assigned when the muscle impairment is moderate, a 
30 percent rating is assigned when the muscle impairment is moderately severe, and a 40 percent rating is assigned when the muscle impairment is severe.  See 
38 C.F.R. § 4.73.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the left quadriceps muscle disability more closely approximates moderately severe impairment of Muscle Group XIV so that the criteria for a 30 percent schedular rating under DC 5314 are met for the entire rating period.  Service treatment records show that, in December 2004, the Veteran injured the left knee either due to a fall in the home or while playing basketball.  He subsequently received treatment for residual knee pain and was later diagnosed with complete quadriceps tendon rupture.  In July 2005, the Veteran underwent repair of the chronic quadriceps tendon rupture, left knee, with patellar tendon augmentation; however, after regaining range of motion, the symptoms of pain and weakness in the left knee and thigh persisted.  Shortly after service separation, it was determined that the prior attempt at quadriceps tendon repair had failed, and the Veteran underwent a second surgery (i.e., an Achilles tendon allograft) in November 2006.  Thereafter, the left knee pain and weakness persisted.  

Throughout the rating period, the left quadriceps muscle disability was manifested by mild degenerative changes in the patellofemoral joint, left knee flexion limited to no more than 115 degrees without pain, full left knee extension without pain and with difficulty at times, left knee pain and weakness, noted atrophy of the distal quadriceps region with decreased muscle attenuation of the vastus medialis muscle of the left quadriceps, patellofemoral crepitus, decreased (i.e., 4/5) quadriceps strength, antalgic gait with use of cane or brace, a residual scar along the anterior midline of the knee with some mild adherence, surgical wires along the anterior aspect of the left patella from the quadriceps repair, and difficulty with work requirements.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the left knee muscle disability more closely approximates moderately severe impairment of Muscle Group XIV so that the schedular criteria for a 30 percent rating under DC 5314 are met for the entire rating period.  

The appeal for a higher initial rating for a left quadriceps muscle disability is fully granted in this Board decision.  At the Board hearing, the representative specifically identified Diagnostic Code 5314 as the appropriate diagnostic criteria under which the left quadriceps muscle disability should be rated and indicated that a 30 percent disability rating (for moderately severe impairment) would fully satisfy the appeal as to this issue, so there would be no remaining questions regarding the appeal.  See October 2015 Board hearing transcript, pages 8-9.  

Thus, this grant of a 30 percent disability rating is a full grant of the benefits sought on appeal as to this issue, which also limits the issue on appeal to the question of a higher rating up to 30 percent.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an initial rating for the left quadriceps muscle disability in excess of the 30 percent granted was knowing and intelligent because the Veteran specifically argued that the left quadriceps muscle disability should be rated at 30 percent under DC 5314 as a condition analogous to impairment of Muscle Group XIV, was made with representation and in the presence of his representative, and was supported by and consistent with the Veteran's testimony and the evidence of record.  The Board is satisfied that the Veteran has limited this appeal to a 30 percent disability rating, and has done so with full knowledge of potential rating criteria and the extent of his disability.  See Janssen v. Principi, 15 Vet. App. 370, 374 (2001).  

Because a 30 percent disability rating for the left quadriceps muscle disability is granted for the entire period of this appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 30 percent.  See 38 C.F.R. § 20.204 (2015) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an increased disability rating in excess of 30 percent are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

In summary, the Board finds that the service-connected left quadriceps muscle disability is analogous to moderately severe impairment of Muscle Group XIV and more closely approximates the criteria for a 30 percent rating under DC 5314 for the entire appeal period; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7. 

Because the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 30 percent, the full grant of benefits in this case also effects withdrawal of extraschedular rating considerations, including based on the "combined effect" of multiple service-connected disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  See 38 C.F.R. § 20.204.  The Veteran has not asserted that any symptoms associated with the left quadriceps muscle disability are not part of the schedular rating criteria, or that the combined effect of multiple service-connected disabilities is not adequately contemplated by the rating criteria.  

Initial Rating Analysis for Hemorrhoids

For the entire initial rating period (i.e., from January 24, 2007 to April 14, 2014, and from May 31, 2014, forward), the hemorrhoids have been rated at 0 percent pursuant to 38 C.F.R. § 4.114, DC 7336 (external or internal hemorrhoids).  The Veteran alleges that he has fecal leakage requiring the use of absorbent pads, persistent bleeding, and fissures associated with the hemorrhoids, warranting an initial rating of 20 percent for the entire rating period.  See October 2015 Board hearing transcript, pages 14-22.  

Under DC 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.  

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for hemorrhoids more closely approximates the criteria for a 10 percent rating under DC 7336.  Throughout the rating period, the hemorrhoid disability was manifested by recurrence of non-thrombosed internal and external hemorrhoids with periodic bleeding after bowel movements and pain in the rectal area.  An April 2014 hemorrhoidectomy was performed to address recurrent bouts of rectal bleeding and intermittent pain with hemorrhoids.  At that time, the evidence demonstrated a grade 2-3 left lateral hemorrhoidal column and a large but non-thrombosed external hemorrhoid at the 12 o'clock position.  This disability picture closely approximates large or thrombotic hemorrhoids evidencing frequent recurrences, which are symptoms contemplated in the 10 percent rating criteria.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under DC 7336 are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

A rating in excess of 10 percent under DC 7336 is not warranted because the hemorrhoid disability was not manifested by secondary anemia or fissures for any period.  At the October 2015 Board hearing, the Veteran testified that he suspected that he had anemia because he often felt tired and weak; however, anemia is not a condition capable of lay diagnosis.  Rather, the diagnosis of anemia is primarily based on laboratory findings, and the evidence shows no anemia at any time during the rating period.  See Dorland's Illustrated Medical Dictionary 79 (31st ed. 2007) (defining anemia as a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood, measured per mm (cubed) or by volume of packed red cells per 100mL of blood); see also 38 C.F.R. § 4.116, DC 7700 (rating criteria for anemia); May 2012 VA examination report (demonstrating no secondary anemia).  Also, an anal fissure was only once demonstrated during the rating period and, at that time, no hemorrhoids were demonstrated on examination.  See October 2013 VA general surgery consultation note (noting an anterior rectal fissure with no hemorrhoids on examination).  The criteria specifically include the conjunctive "with," so that hemorrhoids must be present in conjunction with anal fissures (or anemia) in order to meet the criteria for the 20 percent schedular rating under 
DC 7336.  Thus, because the evidence shows no anemia or anal fissures with hemorrhoids during the rating period, the weight of the evidence is against finding that the criteria for a 20 percent rating are met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for Left Knee Scar Disability

For the entire rating period, the service-connected left knee scar disability is rated at 0 percent (i.e., noncompensable) under the criteria found at 38 C.F.R. § 4.118, 
DC 7801.  See 38 C.F.R. § 4.31 (2015) (providing for zero percent ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable rating are not met).  Under DC 7801, a 10 percent rating is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 square inches in size.  A 20 percent rating is warranted for scars that are deep or cause limitation of motion and are at least 12 square inches in size.  A 30 percent rating is warranted for scars that are deep or cause limitation of motion and is at least 72 square inches but less than 144 square inches (929 sq. cm.).  A 40 percent rating is warranted for scars that are deep or cause limitation of motion and are 144 square inches or greater in size.  38 C.F.R. § 4.118, DC 7801 (prior to October 23, 2008).  

After review of the lay and medical evidence of record, the Board finds that the criteria for a 10 percent rating under DC 7801 are not met or approximated for any period.  Because the evidence shows one linear surgical scar on the left knee measuring 24 centimeters by 1 centimeter that demonstrates some mild adherence to the underlying tissue and does not cause limitation of motion, the criteria for a compensable rating under DC 7801 are not met.  Even if the scar disability resulted in any limitation of motion involving the left knee, which is not the case here, such symptomatology is part of the left quadriceps muscle disability and is already contemplated by the 30 percent schedular rating under DC 5314; therefore, the same symptoms may not be considered when rating the scar disability.  38 C.F.R. § 4.14 (2015).  

The evidence is in equipoise on the question of whether the left scar was painful so that the criteria for a 10 percent rating under DC 7804 are met for the entire rating period from January 24, 2007.  Under DC 7804, a maximum 10 percent rating is warranted for scars that are superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (prior to October 23, 2008).  Although the July 2008 VA examiner noted that the scar was not painful on examination, the VA examiner also noted that there was a significant amount of tenderness over the hardware of the patellar region, which would indicate residual pain associated with the left knee scar.  Also, at the March 2013 VA scars examination, the Veteran reported that the left knee scar disability was painful, and the VA examiner assessed the account of a painful scar to be credible.  More recently, at the October 2015 Board hearing, the Veteran credibly testified that the left knee scar disability was painful.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating under DC 7804 for the left knee scar disability is warranted for the entire rating period.  A 10 percent rating is the maximum rating available under DC 7804.   

A rating in excess of 10 percent is not warranted under other potentially applicable diagnostic codes.  Under DC 7802, a maximum 10 percent rating is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  Because a 10 percent rating under DC 7804 was granted for the left knee scar disability, no higher rating is available under either of these diagnostic codes.  No separate rating is warranted for any period because the left knee scar disability is significantly smaller than 144 square inches in size, is not shown to be unstable, and the manifestations associated with the left knee scar disability are already contemplated by the 10 percent schedular rating under DC 7804.  See 38 C.F.R. § 4.14. 

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

As analyzed above, the grant of 30 percent disability rating for the left quadriceps muscle disability for the entire period of appeal is a full grant of the benefits sought as to this issue.  The Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 30 percent, which also limits and withdraws any question of extraschedular rating for this disability.  See 38 C.F.R. § 20.204.  For these reasons, any question of extraschedular rating for this disability is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104; Sabonis, 6 Vet. App. at 430. 

The schedular criteria for rating hemorrhoids reasonably describe all symptoms and functional impairment associated with the disability.  Throughout the rating period, the hemorrhoids have been manifested by recurrence of mild to large, non-thrombosed internal and external hemorrhoids with periodic bleeding after bowel movements and pain in the rectal area and treated with the April 2014 hemorrhoidectomy.  The 10 percent schedular rating under DC 7336 contemplates hemorrhoid symptomatology and resulting functional impairment commensurate with large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current rating, that the Veteran's hemorrhoids symptoms and related functional impairment are fully contemplated in the current 10 percent schedular rating, and no extraschedular referral is warranted.  


Also, the Board does not find any symptoms or functional impairment for the left knee scar disability that is not already encompassed by the current 10 percent ratings under DC 7804 for the entire rating period.  The schedular criteria for rating scar disabilities reasonably describe all symptoms and functional impairment associated with the scar disabilities, to include painful scars, scars covering a certain surface area (i.e., of a certain size), and scars that cause limitation of motion.  The 10 percent rating under DC 7804 contemplates the pain associated with the left knee scar.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the left knee scar disability to the schedular criteria for the current rating, that the symptoms and related functional impairment related to the left knee scar disability are fully contemplated by the schedular rating criteria, and no extraschedular referral is warranted.  

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating of 30 percent for residuals of a ruptured quadriceps of the left knee from January 24, 2007 to September 20, 2011, and from December 1, 2012, forward, is granted.  

An initial rating of 10 percent for hemorrhoids from January 24, 2007 to April 14, 2014, and from May 31, 2014, forward, is granted.

An initial rating of 10 percent for left knee scar disability for the entire rating period is granted.  


REMAND

TDIU

The issue of entitlement to a TDIU is remanded for issuance of proper notice.  At the Board hearing, the Veteran testified that the left quadriceps muscle disability interfered with employment because his place of employment has made significant accommodations for him because of the disability, which suggests that marginal employment may exist in this case.  38 C.F.R. § 4.16 (2015) (noting that marginal employment may be held to exist, on a facts found basis, which includes but is not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold).  Thus, the issue of a TDIU has been raised.  In consideration thereof, the Board finds that a remand is warranted.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Provide the Veteran with proper notice explaining how to substantiate a claim for a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

2.  Thereafter, the issue of entitlement to a TDIU should be adjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


